department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date identification_number contact person contact number fax number employer_identification_number vil legend b restaurant chain c state d date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated under the non-profit laws of the state of c on d your purpose is to provide for the common interests and mutual benefit of b franchisees you provide a forum for the members to communicate with each other and with the franchisor you also conduct meetings and provide a website for members to share information_letter cg catalog number 47628k you provided a breakdown of your activities as follows of activities are organizing and presenting a yearly convention put on by members for members focsuing on educational presentations of activities are publishing periodic newsletters and emails to members focusing on business updates and educational information of activities are maintaining a website complete with a forum as a vehicle for members to communicate and share information you indicated that the remainder of the time is focused on responding to issues as they arise your annual convention is a three day event with general sessions and workshops vendor exhibits and guest speakers the conventions are open to b franchisees and product suppliers of b stores as vendors the product suppliers pay a vendor fee for a booth and depending on the amount of the fee paid some get to speak at the convention and get monthly exposure on your webpage and in your newsletters topics covered at the convention include marketing techniques marketing juggling tv and print discounts what other markets are doing what's new and what’s working and current franchisee issues ie remodel initiative all topics covered pertain to operating pizza store you submitted representative copies of your newsletters which address a b similar topics in a prior year you contracted with an attorney to negotiate changes to the franchise agreement terms with the franchisor you have one class of membership membership is limited to majority owners of one or more b stores with each member having one vote member dues are paid yearly based on the number of stores owned and subject_to change each year based on needs which may facilitate a special assessment you currently have approximately members your financial data shows that your revenue comes from member dues convention income and vendor exhibit fees from convention income and vendor exhibit fees than you have from member dues the convention activity comprises the majority of your annual expenditures in the last two years you have received more revenue letter cg catalog number 47628k law sec_501 provides for exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_67_295 states that an organization composed of businessmen may qualify for exemption where its activities are limited to holding luncheon meetings devoted to a discussion review and consideration of the various problems in a particular industry directed to the improvement of business conditions for the industry as a whole revrul_68_182 indicates the internal_revenue_service will not in similar cases follow the decision entered by the united_states court_of_appeals seventh circuit in 369_f2d_250 in that case the court held that the association whose members are engaged in the bottling and sale of a single franchised soft drink product and whose purposes and activites were directed to the more efficient production and sale of that product qualified under sec_501 of the code it is the position of the service that organizations promoting a single brand or product within a line_of_business do not qualify for exemption under sec_501 of the code in 440_us_472 the supreme court held that an association of a particular brand name of muffler dealers did not qualify for sec_501 status because it was not engaged in the improvement of business conditions of a line_of_business letter cg catalog number 47628k application of law you are not described in sec_501 of the code because you are not organized to improve business conditions of one or more lines of business as defined under this subsection you are not descried in sec_1_501_c_6_-1 of the income_tax regulations because your activities are not directed to the improvement of business conditions of one or more lines of business instead you are formed to promote the business interests of your individual members who are all franchise owners of b pizza stores you are not like the organization described in revrul_67_295 unlike the organization described in this ruling your primary purpose is not the improvement of business conditions for an industry as a whole instead your activities are directed at the promotion of your members’ businesses b pizza stores which are a specific brand not the industry as a whole this is evident by the fact that your membership is open only to individuals that own one or more b franchises and all of your activities are directed to improving the operation of b stores you are identical to the organization discussed in revrul_68_182 and the court case pepsi-cola bottlers’ association inc v united_states although pepsi-cola bottlers’ association was granted exemption in two years later revrul_68_182 made it clear that organizations promoting a single brand or product within a line_of_business do not qualify for exemption under sec_501 of the code like this organization your activities promote a single brand within a line_of_business namely b pizza stores your primary purpose is to promote the products and services of your members and increase their business performance likewise you are similar to the organization in 440_us_472 since your primary purpose is to promote a particular brand applicant’s position you believe you meet the definition of a business league under code sec_501 as a trade_association of franchisees having a common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit you have named several franchisee organizations whom you claim operate similarly to you and have been granted exemption under sec_501 of the code you maintain their exemption should justify a similar ruling in your favor letter cg catalog number 47628k service response to applicant’s position as explained above your organization is not promoting an industry as a whole the information you have provided shows that your organization is formed to promote the business interests of your members who are all franchise owners of b pizza stores therefore you do not meet the definition of operating for the improvement of business conditions of one or more lines of business regarding your argument that other similar organizations are exempt under sec_501 of the code the service does not accept the exempt status of another organization as legal precedent the exempt status of an organization can not be applied broadly to other organizations as each applicant's facts and circumstances are unique conclusion your primary purpose is the promotion and improvement of a particular chain of pizza stores instead of improving the business conditions of one or more lines of business as a whole your activities are directed to improving the business conditions of your members who are all franchise owners of b pizza stores accordingly we conclude that you are not exempt under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ these items include n o r the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and letter cg catalog number 47628k astatement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action determination_letter to you that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance p o box room cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this letter cg catalog number 47628k if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47628k
